Citation Nr: 0328924	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation for additional 
disability of the liver as a result of VA hospitalization and 
medical treatment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1946 to August 1947, when he was honorably discharged.  He 
also had service from May 1951 to January 1952 when he was 
other than honorably discharged.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In May 2003, the veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In a December 1957 decision, the RO denied a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for additional liver disability due to 
treatment at a VA facility.  Although notified of that 
decision that same month, and again in February 1958, the 
veteran did not initiate an appeal.  


CONCLUSIONS OF LAW

1.  The December 1957 RO decision, which denied entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002; 38 C.F.R. §§ 20.302, 
20.1103 (2003).   

2.  Since December 1957 RO decision, no new and material 
evidence has been received to warrant reopening the veteran's 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran filed his claim on this 
issue in 2001.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim subsequent to that time, this new law 
does apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim and 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence. 38 U.S.C.A. §§ 
5103, 5103A(West  2002); 38 C.F.R. § 3.159(b), (c) (2003).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

In response to the veteran's claim, in June 2001, the RO 
contacted the veteran and notified him of the evidence needed 
to establish entitlement to the benefit sought, and what the 
RO would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   
Through the statement of the case, the veteran has been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence that has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  The Board 
also finds that all necessary development has been 
accomplished. The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim. The Board points out 
that the VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title." Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified 
at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  As will be 
explained in detail within, the Board finds that the veteran 
had not presented new and material evidence to reopen his 
claim for compensation pursuant to 38 U.S.C.A. § 1151. As 
such, it does not appear that the duty to assist provisions 
of the Act are applicable.  In any event, the Board notes, 
regarding all the new and material evidence claims, the 
veteran asked for, and was afforded, a personal hearing 
before a Veterans Law Judge sitting at the RO.  The veteran 
did not identify, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of any of the claim that has not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

In a December 1957 decision, the RO denied a claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional liver disability suffered as a result of treatment 
at a VA medical facility.  Evidence considered at that time 
included the veteran's service medical records, VA 
hospitalization reports in 1955, 1956 and 1957.  In 1955, 
borderline state with paranoid features, treated, improved, 
was diagnosed.  In 1956, paranoid personality, treated, not 
improved and psychophysiological gastrointestinal reaction, 
ulcer, duodenal, treated, improved, were diagnosed.  The 
veteran was hospitalized in July 1957 and a hepatitis 
infection was noted.  He stated that he had been hospitalized 
in Mexico in July 1957 for jaundice.  The veteran was treated 
for infectious hepatitis and paranoid personality.   
disturbance.  

The RO also considered a November 1957 letter from a VA 
physician regarding the veteran's claim, in which it was 
stated that the veteran was treated by VA in 1956 and 1957.  
It was reported that the history of the last admission was so 
clear-cut with regard to the onset of the illness that it was 
not considered necessary to further consider the veteran's 
claim of jaundice resulting from medical treatment.  It was 
stated that it was quite clear that the veteran had an 
infectious illness which occurred while traveling in Mexico 
and that it had no relationship to the last known 
hospitalization of the veteran at the VA.  

RO determined in December 1957 that the veteran was not 
entitled to any compensation for 1151 benefits. The veteran 
was notified of that determination that same month.  A second 
notification was sent to him in February 1958 after the 
veteran informed VA that he did not understand the December 
1957 letter.  The veteran did not initiate an appeal. As 
such, the decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2003).  

The present claim was initiated when the veteran submitted a 
statement in January 2001.  Under pertinent law and VA 
regulations, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a)). Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001; that version appears in the 2001 edition of Title 38 of 
the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record. After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to these claims was the December 
1957 denial.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the present case, evidence added to the record consists of 
the veteran's various statements and contentions, and his May 
2003 testimony.  No other evidence has been submitted.  The 
veteran claims that he is suffering additional liver 
disability as a result of VA treatment, but he has not 
submitted any additional medical or other documentary 
evidence in support of this claim. 

The veteran's contentions were considered at the time of the 
December 1957 decision and are not new, as defined by 38 
C.F.R. § 3.156(a).  The Board also notes that, as a 
layperson, the veteran is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v Derwinski, 2 Vet. App. 492 (1992).  
Thus, where, as here, resolution of the issue on appeal turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In the absence of new and material evidence, the requirements 
to reopen the claim for compensation benefits pursuant to 38 
U.S.C.A. § 1151 have not been met; hence, the appeal must be 
denied.


ORDER

In the absence of new and material evidence, the application 
to reopen the claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional liver disability due to treatment at a VA facility 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



